Citation Nr: 0610490	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  03-15 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder and, if so, whether service connection is now 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to August 
1980.  He had verified service in the Army National Guard 
from October 1979 to March 1982.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a March 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The reopened claim for service connection for a psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 1997 RO rating decision denied the 
claim for service connection for a psychiatric disorder on 
the basis that the evidence showed the psychiatric disorder 
existed prior to service and that there was no evidence that 
the condition permanently worsened as a result of service.

2.  Additional evidence submitted since March 1997, on the 
issue of service connection for a psychiatric disorder, bears 
directly and substantially upon the issue of service 
connection, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The RO's March 1997 decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(1996).

2.  The evidence added to the record subsequent to the RO's 
March 1997 rating decision denying service connection for a 
psychiatric disorder is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).  These provisions apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a psychiatric disorder, it is the Board's 
conclusion that it is not precluded from now adjudicating the 
question of whether the claim is reopened.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim and granting the claim only to this 
extent, which, at this point, poses no risk of prejudice to 
the veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran seeks to establish service connection for a 
psychiatric disorder which he maintains began in service.  He 
contends that he began having psychological problems during 
Advanced Individualized Training (AIT), just after he 
finished basic training.  The veteran asserts that he has 
been seen by doctors since he was discharged.  See September 
2003 VA Form 9; September 2005 transcript.  The RO declined 
to reopen the claim and continues the denial of a previous 
final decision.  The Board has an obligation to make an 
independent determination of its jurisdiction regardless of 
findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 
1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the Montgomery, Alabama, RO in March 
1997 denied the claim for entitlement to service connection 
for a psychiatric disorder on the basis that the evidence 
showed the disorder pre-existed service and that there was no 
evidence the condition permanently worsened as a result of 
service.  The RO notified the veteran of this decision by 
letter dated March 14, 1997, but the veteran did not file a 
timely appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.302(a) (1996) (a Notice of Disagreement (NOD) 
shall be filed with the agency of original jurisdiction 
within one year from the date that the agency mails notice of 
the determination).  An unappealed determination of the 
agency of original jurisdiction is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2005).

The veteran filed a claim to reopen in December 2000, and 
this appeal ensues from the RO's March 2002 rating decision, 
which declined to reopen the claim and continued the previous 
denial of service connection for a psychiatric disorder.  As 
a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).  If the claimant can thereafter 
present new and material evidence, however, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

As the claim was filed before August 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the claim.  38 C.F.R. § 3.156(a) (2001).  If VA 
determines that the evidence is new and material, it may then 
proceed to evaluate the merits of the claim based on the 
entire record, after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously denied and final claim, it must be both 
new and material.  If the evidence is not material, the 
inquiry ends and the claim cannot be reopened. 

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

Evidence before the RO in March 1997 included the veteran's 
service medical records, which indicate that the veteran was 
seen in June 1980 with complaint of bad nerves and a 
diagnosis of chronic anxiety state.  See June 26, 1980 record 
of acute medical care.  A medical record consultation sheet 
dated the same day indicated that he had suffered from bad 
nerves for at least two years.  The evidence of record also 
included treatment records from the Southwest Alabama Mental 
Health/Mental Retardation Board, Inc. dated between December 
1983 and December 1996, after the veteran's discharge.  

Evidence of record since the RO's 1997 decision includes 
private medical records obtained by the RO and private 
medical records associated with documents from the Social 
Security Administration (SSA).  These documents were not of 
record in 1997 and are thus considered new.  A July 1992 
record from Searcy Hospital indicates that the veteran had a 
history of hospitalization at the Army Hospital in San 
Antonio, Texas in 1980.  A September 1992 record from Searcy 
indicates that the veteran first received psychiatric 
treatment in 1980 while in the Army and has had recurrent 
psychiatric problems since then.  These records reflect that 
the veteran began receiving treatment for psychological 
problems while in service, and suggests that the problem may 
have worsened during service.  As such, the evidence cures 
the previous evidentiary defect at the time of the RO's 1997 
decision and is considered material.  Having found that new 
and material evidence has been presented since the last final 
denial of the claim, the claim of entitlement to service 
connection for a psychiatric disorder is reopened for review 
of the claim on the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.


ORDER

The claim for service connection for psychiatric disorder is 
reopened.  To this extent only, the appeal is granted.


REMAND

The evidence of record suggests that the veteran received 
substantial treatment for a psychiatric disorder both during 
service and immediately after his discharge.  Records from 
many of these facilities, however, have not been obtained.

An August 1980 health record, which is part of the veteran's 
service medical records, indicates that the veteran was seen 
at the Community Mental Health Service (CMHS) and that 
additional information is contained in a confidential CMHS 
file.  This information was never obtained by the RO.  In 
December 2001, the veteran requested that the RO obtain 
medical records from the military hospital in Fort Sam 
Houston in San Antonio, Texas, as he was treated by a 
psychiatrist there in 1980.  See VA Form 119.  The RO also 
failed to obtain these records, which could be the same 
records referred to in the August 1980 health record.  

The veteran presented testimony that he was admitted to a 
hospital in Detroit immediately after he was discharged, but 
was unable to recall the name of the facility.  See September 
2005 transcript.  A July 1988 record from the University of 
South Alabama, which was included with the SSA records, 
indicates that the veteran reported being admitted to the 
Detroit Psychiatric Institute in 1982.  The RO should attempt 
to obtain the records from this facility.  

Other medical records indicate that the veteran received 
treatment at the following facilities: Doctor's Hospital and 
Providence Hospital, both in Mobile, Alabama; Thomasville 
Adjustment Center; South East Alabama Medical Center; 
Riverside Medical Center in Jackson, Alabama; and Grove Hill 
Mental Clinic.  See September 2001 Evergreen Medical Center 
discharge summary; July 1992 and February 1995 Searcy 
Hospital psychological evaluation reports.  The RO should 
attempt to obtain the veteran's records from these 
facilities.

The RO should also attempt to obtain the veteran's service 
medical and service personnel records from the Michigan Army 
National Guard during the period October 1979 to March 1982.  
See NGB Form 22.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following action: 

1.  Obtain the veteran's records - 
including any mental health records -- 
from the Community Mental Health Service 
(CMHS) in Fort Sam Houston.

2.  Obtain the veteran's records - 
including any mental health records -- 
from the military hospital in Fort Sam 
Houston.  

3.  Obtain the veteran's service medical 
and service personnel records - including 
any mental health records -- from the 
Michigan Army National Guard during the 
period October 1979 to March 1982.

4.  Request authorization from the 
veteran for release of treatment records 
from the following facilities and 
associate them with the claims file:
	a.  Doctor's Hospital in Mobile 
Alabama;
	b.  Providence Hospital in Mobile, 
Alabama;
c.  Thomasville Adult Adjustment 
Center or Thomasville Mental Health 
Rehabilitation Center in 
Thomasville, Alabama;
d.  South East Alabama Medical 
Center in Dothan, Alabama;
e.  Riverside Medical Center in 
Jackson, Alabama;
f.  Grove Hill Mental Clinic in 
Jackson, Alabama;
g.  Detroit Psychiatric Institute in 
Detroit, Michigan.

5.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


